From an examination of the record, briefs of counsel, etc., in this case we find it in every respect identical with the case of Cleveland Lavender v. City of Tuscaloosa,198 So. 459,1 which case having been considered and determined by this court, present term, and a judgment of affirmance ordered, we need not write further in the case at bar; except to order and adjudge that the judgment of the lower court, from which this appeal was taken, be affirmed upon authority of the case of Cleveland Lavender v. City of Tuscaloosa, supra.
Affirmed.
1 Ante, p. 502.